NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                  Submitted October 20, 2011*
                                   Decided October 20, 2011

                                             Before

                                JOHN L. COFFEY, Circuit Judge

                                JOEL M. FLAUM, Circuit Judge

                                DANIEL A. MANION, Circuit Judge

No. 11‐1751                                        Appeal from the United States District
                                                   Court for the Southern District of Illinois.
UNITED STATES OF AMERICA,
     Plaintiff‐Appellee,                           No. 10‐CR‐30043‐001‐MJR

       v.                                          Michael J. Reagan,
                                                   Judge.
JAMES M. STROWDER
     Defendant‐Appellant.

                                           O R D E R

        From April to October 2009, James Strowder purchased crack in large quantities and
resold it to street‐level buyers. He pleaded guilty to conspiracy to possess and distribute
crack cocaine, 21 U.S.C. §§ 846, 841(a)(1), and to distribution of crack, id. § 841(a)(1). The two


       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(c).
No. 11‐1751                                                                                     Page 2

distribution counts involved only small amounts of crack, but the amount attributable to
Strowder for the entire conspiracy was 86 grams and thus triggered for the conspiracy count
a statutory minimum prison term of 10 years under the version of § 841 in force when the
crime was committed. See 21 U.S.C. § 841(b)(1)(A)(iii) (2006).  The district court sentenced
Strowder to the statutory minimum for the conspiracy (and imposed the same sentence on
the other counts, to run concurrently), and on appeal Strowder argues that the court should
have applied the Fair Sentencing Act of 2010, Pub. L. No. 111‐220, 124 Stat. 2372, under
which his minimum prison sentence would have been five years.  See 21 U.S.C.
§ 841(b)(1)(B)(iii) (2006 & Supp. IV 2010).

        The Fair Sentencing Act amended § 841(b)(1) by raising the amounts of crack
mandating minimum prison sentences, and Strowder had urged the district court to
sentence him according to those revisions because the legislation was enacted before his
guilty plea. But the court reasoned, and we had held shortly before sentencing, that the
amendments apply only to offenses committed after the legislation’s enactment. United
States v. Fisher, 635 F.3d 336, 340 (7th Cir. 2011); see United States v. Campbell, No. 10‐3002, 2011
WL 4436001, at *1 (7th Cir. Sept. 26, 2011); United States v. Holcomb, No. 11‐1558, 2011 WL
3795170 (7th Cir. Aug. 24, 2011). Strowder recognizes that circuit precedent is against him,
but presses his claim on appeal to preserve it for further review in the Supreme Court.

        Accordingly, we AFFIRM the judgment of the district court.